Title: To James Madison from George Nicholas, 2 November 1789
From: Nicholas, George
To: Madison, James


Dear Sir,
[Kentucky] Novr. 2d. 1789.
Your favor dated in July came safe to hand, I thank you for the communications contained [in] it. I shall not trouble you with any remarks on any of the subjects as my observations will be of no use but will confine my self to the giving you such information respecting this district as may enable you to form a proper judgment of her situation; and as I shall never write any thing to you the truth of which I am not well assured of you make any use of what comes from me that you may judge proper.
In our late convention the most important characters of that party which has always been in favor of a seperation opposed the agreeing to it at this time upon a supposition that the terms had been changed by Virginia so as to make them inadmissible in their present form. Their enemies say that this could not have been their true reason for although they do not deny that alterations have been made yet they assert that they were of such a nature that a politician really a freind to a seperation upon constitutional principles ought to have accepted of them. Let their motives have been what they may their joining the party opposed to a seperation on any terms made a majority against accepting the present propositions from Virga. I beleive no late attempts have been made by either Spain or England to detach the district from the union; but Spain is playing a game which if not counteracted will depopulate this country and carry most of the future emigrants to her territory. They have established a new government independent of the government at New-Orleans at the Natchez and have sent there as governor a man who from his character and abilities would never have accepted the appointment if their only object had been the government of the subjects they now have in that country. For two years past they have received all the tobo. carried to New-Orleans fm. this district into the king’s stores at a very high price. The new governor has put a stop to this and declares that in future these stores shall only be open to Spanish subjects and that they shall have ten dollars a hundred for their tobo. when private adventurers from this country have been obliged to take three dollars a hundred at New-Orleans this summer. He also holds out great advantages to settlers such as a donation of land and a certain sum in money for each family. I leave you to judge what will be the consequence if they are permitted to exclude us from the navigation of the river and give such advantages [to] their own subjects. The difference of religion and of government are the only things that could prevent any man from giving the preference to the Spanish government under these circumstances; and this governor gives the most positive assurances that the settlers shall enjoy what they have been accustomed to in both ways. I think they will not only in future get a great part of the emigrants to the western country but that a large proportion of the present inhabitants of the district who are not tied down to this country by owning valuable lands will leave it to go to a country where they have such encouragement given them. If Spain perseveres steadily in this conduct for only two years no man can say how far the emigration to that country may be carried. And if those who shall go there from this country should really enjoy those advantages I doubt no obstacles will be sufficient to prevent the people who continue here from putting themselves into a situation which will enable them to avail themselves of those advantages. This consideration I should suppose should make the new governt. take the most decisive steps as to our right of navigation and also induce her to pay particular attention to the gaining the affections of the people. So far have the steps that have been taken hitherto in the western country been from having a tendency that way that they must necessarily have produced a contrary effect. No support has been given us by the general government and the regulation of Indian matters has been placed in hands who were interested in a continuance of their depredations on us. It is known to every person that if a trade is not established with them on such a footing as to supply their real wants that they will supply themselves by plunder. The management of Indian affairs being placed in the hands of persons living on, and interested in the welfare of, the other side of the Ohio, and no adequate provision being made to supply the Indians with those articles they cannot subsist without it became their policy to hold out to the Indians that we were a seperate and distinct people from them and that they might be at peace with them and at war with us. By this means giving them security at our expence. Besides as long as this difference subsists between the different sides of the river in the opinion of the Indians it gives their settlement a much better chance of being inhabited. Thus our interests are placed in the hands of men who have a contrary one to pursue and who have already given sufficient proofs that they will follow their own interests when they clash with our’s. Having the commissioners always named from persons living on that side of the river and having the treaties always held there contribute greatly to establish this difference in the minds of the Indians as to the people on the different sides of the river. Surely this district the inhabitants of which are twenty times as numerous as the people on the other side of the river ought to have as great a share in the management of Indian affairs as the people on the other side. I am well convinced the bulk of the people here are strongly attached to the union and that characters might be found in the district better qualified to manage this business than those in whose hands it is now placed. If it is not the desire of the new government to lose all its’ freinds in this quarter a change must be made in this business. Let them take such steps as will convince the Indians that the Americans are all one people, that they shall never attack any of them with impunity, and that in future their real wants will be supplied in time of peace: this is all we ask. We do deny in the most positive manner what we are told is asserted to government by the officers on the other side of the river that hostilities are always commenced by the people of the district: on the contrary our people never cross the river but in revenge for the depredations committed within the district. Several expeditions of this kind have been and will be carried on until government take up the matter effectually. To convince you in what light we are considered by the officers & on the other side of the river I refer you to Mr. Brown to whom I write by this opportunity. I know that the want of money prevents the government from doing many things which would otherwise be undertaken; but that need not stop the necessary steps in this business for if they will only give their sanction to it we can raise any number of men and any quantity of provisions that may be wanting to carry it into execution and will wait until their finances will enable them to make us satisfaction. I fear they have taken up the idea that this country may be defended by a few posts on the river. If so it is a most erroneous one for it wd. take such a chain of posts to cover this country as could only be occupied by a large army. I say this upon a supposition that the post opposite the mouth of Licking is erected as a guard to us; if indeed as is more generally thought it is intended as a check upon us I can only say if we are treated as fellow citizens any check will be unnecessary, but that if it is intended to withhold from us all the benefits of good government, a little time will shew that as heretofore we have found the troops useless and faithless as freinds, hereafter, we shall despise them as enemies. Upon the whole I shall close this subject with assuring you that government has been deceived in the accounts they have had from this country; and that it is my opinion that the most serious consequences will follow from their persisting in the measures which have been pursued for some time past.
We have good crops notwithstanding we have experienced the driest summer ever known.
My family have reached my farm safe and in health and I am following the business of a farmer and a manufacturer without any interruption but what the calls of my profession cause. Unless indeed I also add the moments I employ in trying to point out the real situation of this country to those who I know with me wish well to every part of America. I am with the most sincere esteem and regard Dr. Sir, Yr. obdt. servt.
G: Nicholas
